 Case 18-50378        Doc 541     Filed 01/24/20 Entered 01/24/20 14:11:05            Desc Main
                                   Document     Page 1 of 10


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In re:                                                                                   Chapter 7
                                                                               BKY 18-50378 (WJF)
ERP Iron Ore, LLC,

                              Debtor.


NOTICE OF HEARING AND MOTION FOR AN ORDER APPROVING THE BIDDING
             PROCEDURES WITH RESPECT TO THE SALE OF
   ALL OR SUBSTANTIALLY ALL OF THE DEBTOR’S REMAINING ASSETS


TO:      The debtor and other entities specified in Local Rule 9013-3(a)(1):

         1.     Nauni J. Manty, the chapter 7 trustee of the bankruptcy estate of ERP Iron Ore,

LLC, moves the court for the relief requested below and gives notice of hearing.

         2.     The court will hold a hearing on this motion at 10:00 a.m. on Thursday, February

13, 2020, before the Honorable William J. Fisher, in Courtroom 2B, at U.S. Courthouse, 316 North

Robert Street, St. Paul, Minnesota 55101.

         3.     Any response to this motion must be filed and served not later than Friday,

February 7, 2020, which is five days before the time set for the hearing (including Saturdays,

Sundays and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY

FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.

         4.     This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1134,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding. This case

was commenced by the filing of an involuntary petition for relief under chapter 7 on May 25, 2018.

On July 16, 2018, the debtor consented to relief under the bankruptcy code. On July 17, 2018, the

court ordered relief and on that same day, the debtor voluntarily converted the case to a case under

chapter 11. The case was converted to a case under chapter 7 on December 1, 2018. Nauni J. Manty



                                                1
 Case 18-50378         Doc 541      Filed 01/24/20 Entered 01/24/20 14:11:05               Desc Main
                                     Document     Page 2 of 10


was appointed as the chapter 7 trustee on December 3, 2018. This case is now pending in this

court.

         5.     This motion arises under 11 U.S.C. § 363 and Fed. R. Bankr. P. 6004. This motion

is filed under Fed. R. Bankr. P. 9014 and 9019 and Local Rules 9006-1 and 9013-1 to 9013-3. The

trustee requests that this court enter an order authorizing and approving bidding procedures in

connection with the trustee's intended sale of certain of the estate's assets free and clear of interests.

         6.     As described in more detail in the bidding procedures below, the trustee intends to

sell assets of the debtor. The assets include Plant 4, which is located on real property located in

Itasca County at or around 28754 County Road 61, Grand Rapids, Minnesota, and certain personal

property associated with Plant 4 and certain real property surrounding Plant 4. For the sake of

clarity, it is the trustee’s understanding that Plant 4 is located on land leased from Itasca County,

Minnesota. The trustee shall either offer the assets for sale as a single unit or in separate lots either

of which may attract higher aggregate bids. The trustee's intention is to maximize the recovery for

the estate through any process that will accomplish that result. The trustee’s preference, however,

is to sell all of the remaining assets of the debtor through this sale process. However, to be clear,

the trustee is not selling non-debtor owned property.

         7.     The trustee intends to file a separate motion for an order approving the sale of such

property free and clear of all liens, interests, claims and encumbrances to the highest bidder to be

heard on April 8, 2020, at 9:30 a.m. The trustee intends to file the motion with the court and serve

said motion pursuant to Local Rule 9013-3(a)(1). In addition, the trustee will file a separate notice

of sale with the court and serve said notice pursuant to Fed. R. Bankr. P. 2002(a)(2). The motion

itself will not be served on all creditors and parties in interest. However, the separate notice will

be served on creditors and parties in interest.




                                                    2
 Case 18-50378         Doc 541     Filed 01/24/20 Entered 01/24/20 14:11:05            Desc Main
                                    Document     Page 3 of 10


        8.      As more specifically set forth in the bidding procedures, in order to participate in

the sale process, each potential bidder must deliver to the trustee not later than 11:59 p.m. CST

on March 2, 2020 (the “bid deadline”) an offer that conforms with the bidding procedures

outlined below. Under the bidding procedures, a “qualified bidder” is a potential bidder that

delivers these items to the trustee and that the trustee, in consultation with the mechanics lien

creditors, determines as reasonably likely (based on availability of financing, and experience and

other considerations) to submit a bona fide offer and be able to consummate a sale as the successful

bidder within ten days of court approval of the sale. The trustee shall distribute copies of these

documents (offers) to the mechanics lien creditors who request copies of the offers within 48 hours

after receipt of the offer.

        9.      The trustee may extend the bid deadline once or successively with the consent of

the secured creditors, but is not obligated to do so. The trustee, in her discretion, may modify the

terms of the bidding procedures. All offers must include the following documents (the “required

bid documents”):

                An executed copy of an offer containing and meeting the following:

                (a)     A sworn statement summarizing the status of bidder's negotiations with

                        Itasca County in connection with a non-residential, real property lease

                        concerning the real property located at Plant 4. Such statement must identify

                        the bidder's understanding of any outstanding contingencies to finalizing

                        such lease agreement;

                (b)     The offer must designate a separate dollar amount for (i) the titled vehicles

                        and (ii) the abstract and Torrens real property to be purchased;




                                                  3
 Case 18-50378       Doc 541      Filed 01/24/20 Entered 01/24/20 14:11:05             Desc Main
                                   Document     Page 4 of 10


               (c)    A complete and accurate legal description of that parcel(s), together with

                      the current tax assessed value for each parcel;

               (d)    A sworn statement affirming that the bidder has obtained the approval as to

                      the offer from more than fifty (50) percent of the creditors holding

                      mechanics’ liens;

               (e)    A commitment to reimburse the estate for the future insurance premiums of

                      the Plant 4 property or other administrative expenses that may accrue,

                      including real estate taxes, but not including attorneys’ fees of the trustee or

                      the trustee’s fees, if the sale is not closed on or before April 30, 2020;

               (f)    An earnest money deposit in the form of a certified check or cashier’s check

                      payable to the order of the trustee or such other party as the trustee may

                      designate in an amount equal to at least ten percent (10%) of the amount to

                      be paid at closing (hereinafter the “earnest money deposit”); and

               (g)    Written evidence of commitment for financing or other evidence of ability

                      to consummate the proposed transaction reasonably satisfactory to the

                      trustee and the mechanics lien creditors within ten days of court approval of

                      the motion for sale.

       10.     After all qualified bids have been received, the trustee intends to conduct an auction

with respect to any assets as to which a qualified bid has been received only if the same offer is

received for the same asset by multiple bidders. Subject to court approval, the auction shall take

place at 10:00 a.m. on March 10, 2020, at 401 Second Avenue North, Suite 400, Minneapolis,

Minnesota 55401. The trustee will permit bidders to appear by telephone at the designated time, if

necessary. However, the trustee strongly encourages the qualified bidder to appear in person. Only




                                                 4
 Case 18-50378        Doc 541      Filed 01/24/20 Entered 01/24/20 14:11:05              Desc Main
                                    Document     Page 5 of 10


a qualified bidder who has previously submitted a qualified offer will be eligible to participate in

the auction. Based on the terms of the qualified bids received, the level of interest expressed as to

particular assets, and other information as the trustee and the secured creditors determine to be

relevant, the trustee, with the consent of the mechanics lien creditors, will conduct the auction in

accordance with the applicable bid procedures in the manner they determine will result in the

highest or best offer for the assets. The bid procedures set forth above shall apply to all bids at the

auction. The trustee encourages all interested purchasers to submit their highest bid through the

initial offer process. The trustee's objective is to sell substantially all of the property identified

above for the highest and best price. As such, only offers made in similar amounts to purchase

substantially the same assets will be eligible to participate in the auction. If your offer is not a

competing bid in the same amount for similar assets, there will be no auction as to your bid. Again,

the trustee, in her discretion, may modify the terms of the bidding procedures.

       11.     Upon the conclusion of the bid process or auction, the trustee, shall (i) review each

qualified bid or bids on the basis of financial and contractual terms and the factors relevant to the

sale process, including those factors affecting the speed and certainty of consummating the sale,

(ii) determine which qualified bid is the highest and best, (iii) determine which qualified bidder

has a reasonable likelihood of reaching an agreement with Itasca County as to the real property

lease, and (iv) notify the highest and otherwise best offer or group of offers for the assets. The

trustee shall present the successful bid(s) to the court for approval at the sale hearing to be held on

April 8, 2020, at 9:30 a.m., before the Honorable William J. Fisher, in Courtroom 2B, at U.S.

Courthouse, 316 North Robert Street, St. Paul, Minnesota 55101. The closing must occur within

ten days of obtaining court approval.




                                                  5
 Case 18-50378        Doc 541     Filed 01/24/20 Entered 01/24/20 14:11:05             Desc Main
                                   Document     Page 6 of 10


        12.    The above-described procedures will allow the sale to be conducted in a controlled

and fair manner that will encourage participation by financially capable bidders who can

demonstrate the ability to close. The procedures are also in the best interests of the estate and the

creditors that will result in the maximum value available for the estate's assets.

        13.    After closing on the sale of the debtor’s assets and after resolving issues with some

of the secured creditors’ claimed liens in certain of the debtor’s assets, the trustee believes that

there will be funds available to distribute to the unsecured creditors as provided by the bankruptcy

code.

        14.    The trustee gives notice that she may, if necessary, call the following people to

testify on behalf of the debtor about the factual matters raised in this motion: Nauni Manty, the

chapter 7 trustee.

        WHEREFORE, the trustee moves the court for an order approving the bidding procedures

and for such other and further relief as the court deems just and equitable.

 Dated: January 24, 2020                              MANTY & ASSOCIATES, P.A.

                                                        /e/ Nauni J. Manty
                                                      Nauni J. Manty (#230352)
                                                      Jacqueline J. Williams (#386611)
                                                      401 Second Avenue North, Suite 400
                                                      Minneapolis, MN 55401
                                                      Phone: (612) 465-0990
                                                      Fax: (612) 746-0310
                                                      Email: jwilliams@mantylaw.com

                                                      Attorneys for the Trustee




                                                  6
 Case 18-50378        Doc 541     Filed 01/24/20 Entered 01/24/20 14:11:05             Desc Main
                                   Document     Page 7 of 10


                                        VERIFICATION

       I, Nauni J. Manty, the chapter 7 trustee named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the foregoing is true and correct according to the best

of my knowledge, information and belief.



Dated: January 24, 2020
                                                      Nauni J. Manty, Trustee




                                                 7
 Case 18-50378         Doc 541     Filed 01/24/20 Entered 01/24/20 14:11:05            Desc Main
                                    Document     Page 8 of 10


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In re:                                                                                 Chapter 7
                                                                             BKY 18-50378 (WJF)
ERP Iron Ore, LLC,

                              Debtor.


   MEMORANDUM IN SUPPORT OF THE TRUSTEE’S MOTION FOR AN ORDER
   APPROVING THE BIDDING PROCEDURES WITH RESPECT TO THE SALE OF
     ALL OR SUBSTANTIALLY ALL OF THE DEBTOR’S REMAINING ASSETS


                                         INTRODUCTION

         Nauni J. Manty, the chapter 7 trustee, through her attorney, submits this memorandum of

law in support of the trustee's motion for an order approving the bidding procedures with respect

to the sale of all or substantially all of the debtor’s remaining assets.

                                               FACTS

         The factual background is set forth in the motion and, to avoid duplication, is incorporated

by reference as if fully set forth in this memorandum.

                                            ARGUMENT

         The trustee’s business judgment is afforded substantial deference in connection with the

procedures used to sell estate assets. See Fulton State Bank v. Schipper (In re Schipper), 933 F. 2d

513, 515 (7th Cir. 1991) (explaining that an “articulated business justification,” among other

things, is required in a 363 sale); In re Integrated Res., Inc., 147 B.R. 650, 656-57 (S.D.N.Y. 1992)

(explaining that bidding procedures negotiated by a trustee are to be reviewed under the business

judgment standard). “The purpose of procedural bidding orders is to facilitate an open and fair

public sale designed to maximize value for the estate. To accomplish that goal, bankruptcy courts




                                                   1
 Case 18-50378        Doc 541      Filed 01/24/20 Entered 01/24/20 14:11:05              Desc Main
                                    Document     Page 9 of 10


are necessarily given discretion and latitude in conducting the sale.” In re Edwards, 228 B.R. 552,

561 (Bankr. E.D. Pa. 1998) citing In re Food Barn Stores, Inc., 107 F.3d 558 (8th Cir.1997).

       The trustee believes that the proposed bidding procedures will allow the sale to be

conducted in a controlled and fair manner that will encourage participation by financially capable

bidders who can demonstrate the ability to close. The bidding procedures are in the best interest

of the estate and the creditors and will result in the maximum value available for the estate’s assets.

                                          CONCLUSION

       For reasons set forth in the motion and this memorandum, the trustee respectfully requests

that the motion be granted.

                                                      MANTY & ASSOCIATES, P.A.
 Dated: January 24, 2020
                                                         /e/ Nauni J. Manty
                                                      Nauni J. Manty (#230352)
                                                      Jacqueline J. Williams (#386611)
                                                      401 Second Avenue North, Suite 400
                                                      Minneapolis, MN 55401
                                                      Phone: (612) 465-0990
                                                      Fax: (612) 746-0310
                                                      Email: jwilliams@mantylaw.com

                                                      Attorneys for the Trustee




                                                  2
 Case 18-50378        Doc 541     Filed 01/24/20 Entered 01/24/20 14:11:05             Desc Main
                                  Document      Page 10 of 10


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                                                 Chapter 7
                                                                             BKY 18-50378 (WJF)
ERP Iron Ore, LLC,

                             Debtor.


ORDER APPROVING THE BIDDING PROCEDURES WITH RESPECT TO THE SALE
  OF ALL OR SUBSTANTIALLY ALL OF THE DEBTOR’S REMAINING ASSETS


         This matter came before the court on the motion of Nauni J. Manty, the chapter 7 trustee

of the bankruptcy estate of ERP Iron Ore, LLC, for an order approving the bidding procedures

with respect to the sale of all or substantially all of the debtor’s remaining assets. Based upon all

of the files, records and proceedings herein,

         IT IS HEREBY ORDERED:

         The trustee’s motion is granted. The bidding procedures set forth in the motion are

approved.

Dated:
                                                ____________________________________
                                                William J. Fisher
                                                United States Bankruptcy Judge
